220 F.2d 826
Sidney FELDMAN et al., Appellants,v.Max MILLER et al., Appellees.
No. 12396.
United States Court of Appeals, District of Columbia Circuit.
Argued March 9, 1955.
Decided March 31, 1955.
Petition for Rehearing Denied April 26, 1955.

Mr. Charles P. Liff, Washington, D. C., with whom Messrs. Nathan M. Lubar and Harold J. Nussbaum, Washington, D. C., were on the brief, for appellants.
Mr. James M. Earnest, Washington, D. C., with whom Messrs. Wallace L. Schubert, David L. Blanken, Raymond Dickey, Bernard Gordon, J. E. Bindeman, Milford F. Schwartz and Irving Yochelson, Washington, D. C., were on the brief, for appellees.
Messrs. Solomon Grossberg and Isadore Brill, Washington, D. C., entered appearances for appellee Burka.
Before EDGERTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellants (plaintiffs) filed application before the Alcoholic Beverage Control Board for transfer of a Class A Alcoholic Beverage Control license from their location at Eighteenth and Willard Streets, N. W., to 5104 MacArthur Boulevard, N. W.


2
Plaintiffs were denied the transfer by the Board; and thereupon they filed this suit for damages for restraint of trade, alleging that appellees (defendants) conspired and engaged in overt acts to prevent the transfer of plaintiffs' license. After the filing of answers, oral and written depositions were taken over a considerable period of time. Defendants thereupon filed motion for summary judgment, relying on the various depositions and interrogatories which had been taken and on the transcript of the proceedings before the Alcoholic Beverage Control Board, and claiming that there were no genuine issues as to any material fact. The District Court so held, and granted the motion for summary judgment. This appeal followed.


3
We agree with the District Court.


4
Affirmed.